DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 February 2021 has been entered.

Response to Arguments
Applicant's arguments filed 14 February 2021 have been fully considered but they are not persuasive.  Applicant argues, see Remarks pages 10-12 that Aimone and Meacham fail to teach the limitations of the machine learning process is operable to identify a current environment and a future arising environment; ... the action-reaction data set is based on the future arising environment; [and] ... the audio output data is utilized ... to provide an adaptive audio environment based upon the future arising environment” the examiner respectfully disagrees.  Examiner relied upon Meacham for this teaching, which teaches training a model to provide action sets to update anticipated audio characteristics for present and future contexts, see Col 15 lines 15-and Col 18 lines 52-60, machine learning.  The claim language is not specific enough to differentiate “future rising environment” in the claim as anything different than a future auditory context as laid out in Meacham.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For these reasons it is believed the combination of Aimone and Meacham teach the limitations of the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone et al. (US PAP 2016/0077547) in view of Meacham et al. (US Patent 9,886,954).

Consider claim 1, Aimone teaches a system for providing an adaptive audio environment (abstract, 0082, VR events and environment include sounds provided by output devices), comprising: 
a wearable device (figure 1, wearable device 105, 0053); and 
a hub (other computing device 160, 0053), comprising: 
an interface module configured to communicatively couple the wearable device and the hub (0054, other computing device and headset connected via network for example, which requires networking circuitry); and 
a processor (0181, CPUs), configured to execute non-transient computer executable instructions (0181, application programs) for: 
a machine learning engine configured to apply a first machine learning process to at least one data packet received from the wearable device and output an action-reaction data set (0074, 0078-80, 0088 user state estimation based trained user model which may be updated based on feedback [machine learning], mapping to VR environment, 0054, may be performed at other computing device); and 
a sounds engine configured to apply a sound adapting process to the action- reaction data set and provide audio output data to the wearable device via the interface module (0064, 0082, 0099, VR events, including sounds,  may be altered based on sensors inputs and determined user states); 
wherein the audio output data is utilized by the wearable device to provide an adaptive audio environment (0053-57, creating VR environment at wearable device using screen and sound generator).
However Aimone does not specifically teach 
wherein, based on the at least one data packet, the machine learning process is operable to identify a current environment and a future arising environment;
wherein the action-reaction data set is based on the future arising environment;
wherein the audio output data is utilized by the wearable device to provide an adaptive audio environment based upon the future arising environment.
In the same field of adaptive audio, Meacham teaches 
wherein, based on the at least one data packet, the machine learning process is operable to identify a current environment and a future arising environment (Col 15 lines 15-40, identification if future environment and current environment, Col 18 lines 52-60, machine learning);
wherein the action-reaction data set is based on the future arising environment (Col 18 lines 1-40, action set based on contextual environment - future environment at Col 15 lines 15-40);
wherein the audio output data is utilized by the wearable device to provide an adaptive audio environment based upon the future arising environment (Col 18 lines 1-40, action set – including audio stream based on contextual environment - future environment at Col 15 lines 15-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to predict future conditions as taught by Meacham in the system of Aimone in order to better handle changing environments (Meacham Col 1 lines 29-30).

Consider claim 2, Aimone teaches the system of claim 1, wherein the wearable device is configured to execute non-transient computer instructions for a wearable device input process configured to process first sensor data received from a first sensor (0053, 0057, computing device 150 at headset may process bio-signal sensors, or transmit them to other computing device).

Consider claim 4, Aimone teaches the system of claim 2, wherein the wearable device input process is further configured to process at least one second sensor data received from at least one second sensor (0055-57, different types of sensors including microphones, inertial sensors, biosensors.).

Consider claim 5, Aimone teaches The system of claim 4, comprising: wherein each of the first sensor data and the at least one second sensor data is provided by at least one of an image sensor, a sound sensor, a physio sensor, a location sensor, and a motion sensor (0055-57, different types of sensors including microphones, inertial sensors, biosensors.).

Consider claim 6, Aimone teaches the system of claim 5, 
wherein the wearable device input process includes applying a data packetization process to each of the first sensor data and the at least one second sensor data (0054, other computing device and wearable device connected via network for example so that external computing device can process sensor data to produce VR data, which requires networking circuitry, networking requires packetization ); and 
wherein a result of the data packetization process is output by the wearable device to the hub as the at least one data packet (0054, other computing device and headset connected via network for example so that external computing device can process sensor data to produce VR data, which requires networking circuitry, networking requires packetization).

Consider claim 7, Aimone teaches the system of claim 1, the wearable device comprising: 
at least one sensor (0055-57, different types of sensors including microphones, inertial sensors, biosensors.); and 
at least one audio output device (0057, sound generator 140).

Consider claim 8, Aimone teaches the system of claim 7, 
wherein the machine learning engine is further configured to use feedback data when applying a second machine learning process to at least one second data packet received from the wearable device and output a second action-reaction data set (0074, 0078-80, 0088 user state estimation based trained user model which may be updated based on feedback [machine learning], mapping to VR environment, 0054, may be performed at other computing device, 0065, feedback may be used to modify user profiles of sensor measurements); 
wherein the sounds engine is further configured to apply a second sound adapting process to the second action-reaction data set and provide second audio output data to the wearable device via the interface module (0064, 0082, 0099, VR events, including sounds, may be altered based on sensors inputs and determined user states, which may be altered based on user profiles); and 
wherein the second audio output data is further utilized by the wearable device and the at least one audio output device to provide the adaptive audio environment (0053-57, creating VR environment at wearable device using screen and sound generator).

Consider claim 9, Aimone teaches the system of claim 7, 
wherein the wearable device is configured to execute non-transient computer instructions for a wearable device output process (0057, computing device 150 of wearable device may generate VR environment ); 
wherein the wearable device output process processes the audio output data for presentation to a user by the at least one audio output device (0057, computing device 150 of wearable device may generate VR environment using VR display and sound generator).

Consider claim 10, Aimone teaches the system of claim 1, wherein the interface module is further configured to communicatively couple the hub with at least one server (0067-69, computing devices may be in communication with one or more servers).

Consider Claim 11, Aimone teaches the system of claim 9, 
wherein a server communicates external data to the hub (0067-69, computing devices may be in communication with one or more servers, 0067, information from servers); and 
wherein, based on the external data, the machine learning engine is further configured to apply a second machine learning process to the at least one data packet received from the wearable device and output a second action-reaction data set (0067, information from servers may be used to generate VR environment ).

Consider claim 12, Aimone teaches a software architecture, encoded on at least one non-transitory computer readable medium (0181,memory storing applications) for providing an adaptive audio environment (abstract, 0082, VR events and environment include sounds provided by output devices), comprising: 
a wearable device input process comprising non-transient computer instructions, executable by a wearable device, for processing first sensor data received from a first sensor and outputting at least one data packet (Figure 1, wearable device 105, 0054, other computing device and wearable connected via network for example so that external computing device can process sensor data to produce VR data, which requires networking circuitry, networking requires packetization); 
a wearable device output process comprising non-transient computer instructions, executable by the wearable device, for receiving and processing audio output data into at least one sound for use in providing an adaptive audio environment to a user of the wearable device (0054-57, other computing device and wearable device connected via network for example and returns VR data to wearable device, networking requires packetization)); 
wherein the audio output data is received from and results from a processing of the at least one data packet by the hub (0054-57, other computing device 160 may be used to process sensor data and generate VR data, which includes audio output).
However Aimone does not specifically teach 
wherein the processing of the first sensor data comprises identifying a future arising environment;
processing audio output data into at least one sound for use in providing  a future arising adaptive audio environment to a user of the wearable device.
In the same field of adaptive audio, Meacham teaches 
wherein the processing of the first sensor data comprises identifying a future arising environment (Col 15 lines 15-40, identification if future environment and current environment, Col 18 lines 52-60, machine learning);
processing audio output data into at least one sound for use in providing  a future arising adaptive audio environment to a user of the wearable device (Col 18 lines 1-40, action set – including audio stream based on contextual environment - future environment at Col 15 lines 15-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to predict future conditions as taught by Meacham in the system of Aimone in order to better handle changing environments (Meacham Col 1 lines 29-30).

Consider claim 13, Aimone teaches The software architecture of claim 12, wherein the first sensor data is received from at least one of an image sensor, a sound sensor, a physio sensor, a location sensor, and a motion sensor (0055-57, different types of sensors including microphones, inertial sensors, biosensors.).

Consider claim 14, Aimone teaches the software architecture of claim 12 comprising: 
a machine learning process comprising non-transient computer instructions, executable by the hub, for processing the at least one data packet into an action- reaction data set (0074, 0078-80, 0088 user state estimation based trained user model which may be updated based on feedback [machine learning], mapping to VR environment, 0054, may be performed at other computing device); 
a sound adapting process comprising non-transient computer instructions, executable by the hub, for processing the action-reaction data set into audio output data (0064, 0082, 0099, VR events, including sounds,  may be altered based on sensors inputs and determined user states).

Consider claim 17, Aimone teaches a method for providing an adaptive audio environment (abstract, 0082, VR events and environment include sounds provided by output devices), comprising: 
in a wearable device (figure 1, wearable device 105), 
receiving sensor data (0053-57 receiving sensor data from sensors); 
processing the sensor data using at least one wearable device input process (0054-57, gathering sensor data); 
 generating, based on the processing, a data packet (0054, other computing device and wearable device connected via network for example so that external computing device can process sensor data to produce VR data, which requires networking circuitry, networking requires packetization);
outputting the data packet to a hub device (0054, other computing device and wearable device connected via network for example so that external computing device can process sensor data to produce VR data); 
receiving audio output data from the hub device (0054-57, other computing device and wearable device connected via network for example and returns VR data to wearable device); and 
applying at least one wearable device output process to the received audio output data to produce at least sound providing an adaptive audio environment for a user (0053-57, creating VR environment at wearable device using screen and sound generator); and 
in a hub device (figure 1, other computing device 160), 
receiving the data packet from the wearable device 0054, other computing device and wearable device connected via network for example so that external computing device can process sensor data to produce VR data, which requires networking circuitry, networking requires packetization; 
applying at least one hub process to the data packet (0074, 0078-80, 0088 user state estimation based trained user model which may be updated based on feedback [machine learning], mapping to VR environment, 0054, may be performed at other computing device); and 
outputting the audio output data (0064, 0082, 0099, VR events, including sounds,  may be altered based on sensors inputs and determined user states), 
wherein the audio output data results from the applying of the at least one hub process to the data packet (0053-57, creating VR environment at wearable device using screen and sound generator based on processing by other computing device 160).
However Aimone does not specifically teach 
wherein the processing of the sensor data comprises identifying a future arising environment;
wherein the data packet identifies the future arising environment;
applying in view of the identified future arising environment, at least one hub process to the data packet;
wherein the applying of the at least one hub process occurs based at least upon the identified future arising environment.
In the same field of adaptive audio, Meacham teaches 
wherein the processing of the sensor data comprises identifying a future arising environment (Col 15 lines 15-40, identification if future environment and current environment, Col 18 lines 52-60, machine learning);
wherein the data packet identifies the future arising environment (Col 15 lines 15-40, identification if future environment and current environment such as future location conditions);
applying in view of the identified future arising environment, at least one hub process to the data packet (Col 18 lines 1-40, action set based on contextual environment - future environment at Col 15 lines 15-40).
wherein the applying of the at least one hub process occurs based at least upon the identified future arising environment Col 18 lines 1-40, action set – including audio stream based on contextual environment - future environment at Col 15 lines 15-40).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to predict future conditions as taught by Meacham in the system of Aimone in order to better handle changing environments (Meacham Col 1 lines 29-30).

Claims 3 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone in view of Meacham as applied to claims 1 and 17 above, and further in view of Alfieri (US PAP 2015/0138065).

Consider claim 3, Aimone and Meacham teach the system of claim 2, but do not specifically teach wherein the first sensor data includes image data.
In the same field of providing VR environments, Alfieri teaches wherein the first sensor data includes image data (0008, camera data may be used to pick up user gestures).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use image data as taught by Alfieri and Meacham in the system of Aimone in order to allow user gestures to be used in generating the virtual reality environment (Alfieri 0008).

Consider claim 18, Aimone and Meacham teach the method of claim 17, wherein the sensor data include second sensor data received from at least one of a sound sensor, a physio sensor, a location sensor and a motion sensor (Aimone 0055-57, different types of sensors including microphones, inertial sensors, biosensors.).
However, Aimone and Meacham do not specifically teach wherein the sensor data includes first sensor data received from an image sensor.
In the same field of providing VR environments, Alfieri teaches wherein the sensor data includes first sensor data received from an image sensor (0008, camera data may be used to pick up user gestures).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use image data as taught by Alfieri in the system of Aimone and Meacham in order to allow user gestures to be used in generating the virtual reality environment (Alfieri 0008).

Consider claim 19, Aimone and Alfieri teach the method of claim 18, wherein the at least one sound is responsive to an image provided in the first sensor data (Alfieri 0008, gestures used to control VR environment, which in Aimone may include sound at 0057).

Consider claim 20, Aimone teaches the method of claim 19, 
wherein the second sensor data includes physio data for the user (0057 bio signal data); and 
wherein the at least one sound is responsive to the physio data (0064, 0082, 0099, VR events, including sounds,  may be altered based on sensors inputs and determined user states).

Claim 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aimone in view of Meacham as applied to claim 14 above, and further in view of Eerola (US PAP 2017/0131965).

Consider claim 15, Aimone and Meacham teach the software architecture of claim 14, but do not specifically teach 
	wherein the machine learning processes utilizes user preference data stored in a user preference database to process the at least one data packet in an action-reaction data set; and 
wherein the sound adapting process utilizes sound data stored in a sounds database to process the action-reaction data set into the audio output data.
	In the same field of adaptive output, Eerola teaches 
wherein the machine learning processes utilizes user preference data stored in a user preference database to process the at least one data packet in an action-reaction data set (0058, users may select their own theme which will effect audio output); and 
wherein the sound adapting process utilizes sound data stored in a sounds database to process the action-reaction data set into the audio output data (0055, audio clips may be used to generate sound).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use preference data and stored audio as taught by Eerola in the system of Aimone and Meacham in order to better adapt the audio to user preferences and environment (Eerola 0004). 

Consider claim 16, Aimone teaches the software architecture of claim 15, wherein at least one of the machine learning process and the sound adapting process comprise at least one supervised machine learning algorithm trained using an initial default data set corresponding to a generic total environment (0063-67 adapting brainwave profiles of user through machine learning.  Adaptation must start with an adapting profile).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451.  The examiner can normally be reached on 7:30-12 Monday and Friday, 7:30-6 Tuesday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS GODBOLD
Examiner
Art Unit 2658



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658